Citation Nr: 0021408	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  95-07 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for an ear disability, 
including hearing loss and tinnitus.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1970.  

This appeal arises from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claims 
for service connection for a psychiatric disorder, hearing 
loss and tinnitus.  

In October 1996 the Board of Veterans' Appeals (Board) 
remanded the veteran's claims to the RO for further 
development.  A review of the claims folder reveals that the 
ordered development has been completed to the extent 
possible.  See Stegall v. West, 11 Vet. App. 268 (1998).  
During the pendency of the appeal the veteran relocated and 
his claim has been returned to the Board from RO in San 
Diego, California, which now has jurisdiction of the 
veteran's case.


FINDINGS OF FACT

1.  The veteran manifested a personality disorder during 
service; an acquired psychiatric disorder was not shown to 
have been present in service.

2.  The veteran's current acquired psychiatric disorders are 
unrelated to his military service and have been attributed to 
head injuries he received in a motor vehicle accident many 
years after service separation.

3.  The veteran does not have a hearing loss disability by VA 
standards.

4.  The veteran does not have tinnitus which is related to 
any incident in service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by military service and the service incurrence of 
a psychosis may not be presumed.  38 U.S.C.A. §§ 1101, 110, 
1112, 1113, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  

2.  An ear disability, to include hearing loss and tinnitus, 
was not incurred in or aggravated by military service and the 
service incurrence of hearing loss may not be presumed.  
38 U.S.C.A. §§ 1101, 110, 1112, 1113, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis and 
sensorineural hearing loss, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

Factual Background.  On service entrance examination in March 
1969 the psychiatric evaluation was noted as normal.  The 
veteran's ears were noted to be normal.  The audiological 
evaluation in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
5
LEFT
-5
0
5
-
5

On his Report of Medical History the veteran denied any 
history of depression, nervous trouble or hearing loss.  He 
reported a history of ear, nose and throat trouble, dizziness 
or fainting spells, and "running ears."  

Service medical records dated in August 1969 reflect 
treatment for a purulent drainage from the left ear.  The 
veteran had a history of a perforated ear drum and previous 
drainage.  He had been swimming 2 days previously with 
subsequent drainage.  An Ear, Nose and Throat consult noted 
otitis media.  Examination revealed otitis externa, an 
anterior perforation and serous discharge.  The conclusion 
was that the veteran's otitis externa was secondary to a 
ruptured attic cholesteatoma.  

Service Medical records from August 1969 reveal that the 
veteran was admitted to the Naval Hospital in Portsmouth, 
Virginia.  The admission diagnosis was schizophrenic 
reaction.  Past medical history revealed he had a ruptured 
ear drum.  During his hospitalization there was no evidence 
of gross psychosis.  After an adequate period of observation 
and treatment, a conference of staff psychiatrists reviewed 
the available records and current findings and agreed that 
the patient had shown long-standing evidence of a 
pathological personality type.  A diagnosis of moderate 
schizoid personality was established.  It was recommended 
that he be discharged from the Navy.  

Service medical records include a September 1969 ear, nose 
and throat clinic visit which revealed that the perforation 
was healed.  An audiological evaluation was performed.  The 
audiological evaluation showed elevated puretone thresholds.  

In October 1969 service medical records again noted that the 
veteran should be discharged from the service.  December 1969 
records reveal that the veteran had begun to have visual and 
auditory hallucinations.  A psychiatry consult resulted in an 
impression of an acute schizophrenic reaction.  The veteran 
was again admitted to a hospital in December 1969 with a 
diagnosis of acute schizophrenic reaction.  A Medical Board 
Report dated in February 1970 reveals that at the time of 
admission the veteran was actively hallucinating.  After an 
adequate period of observation and interviews with the 
patient the diagnosis was revised to schizoid personality.  
It was recommended that the veteran be discharged from the 
Navy.  On the Medical Board Report Cover Sheet it was checked 
that the disability existed prior to entry and had not been 
aggravated by service.  

In April 1993 the veteran submitted an application for VA 
pension benefits.

The veteran was admitted to a VA hospital in May 1993.  
During his hospitalization the veteran was noted to be 
anxious and nervous.  The final diagnoses were drug seeking 
behavior, chronic pain syndrome and rule out atypical chest 
pain.  

A VA examination was conducted n October 1993.  The veteran 
reported that he had been injured in an automobile accident 
in 1980.  Since 1980 he had seizures.  He frequently fell 
because he lost his balance.  He also had periods of 
unconsciousness.  The diagnoses were multiple injuries to the 
low back, multiple episodes of unconsciousness, seizures, 
history of inability to walk and shaking spells in intervals, 
sensory neuropathy of the right upper extremity and both 
lower extremities, L2 compression fracture, loss of L1-L2 
disk, desiccation of L4-5, central myelomalacia of L1-L2 and 
broad based bulging of disk L4-5.  

In March 1994 the RO awarded the veteran pension benefits.

In July 1994 the veteran submitted a statement in support of 
claims for service connection for an ear disability and 
schizophrenia in May 1994.  .  He wrote that he was 
hospitalized in 1969.  He said that he was having trouble 
with his ears.  His ear drums were broken with drainage and 
bleeding.  During his hospitalization he was diagnosed with 
paranoid schizophrenia.  When he was discharged from service 
his parents (deceased) took him to a doctor in the Detroit, 
Michigan, area within a few months of his release from 
service.  He did not recall the name of the city.

A VA audiological evaluation was conducted in July 1994.  The 
results in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
30
LEFT
20
30
25
25
30

Speech audiometry revealed speech recognition ability of 66 
percent in the right ear and of 64 in the left ear.  The 
veteran gave a history of decreased hearing in both ears and 
it sounding as if he was talking in a tunnel.  He had 
difficulty hearing in background noise.  He reported that he 
ruptured both eardrums in 1969 in a swimming accident.  His 
ears ached continually.  He reported having disequilibrium 
with frequent falls.  Tinnitus began in 1969 when he 
perforated both eardrums in a swimming accident.  It was 
bilateral, constant and high pitched.  He had severe tinnitus 
that interfered with sleep and concentration.  The summary of 
the test results noted that rating on pure tones only was 
recommended because of the inappropriate responses to word 
recognition testing.  Hearing was within normal limits for 
pure tones in both ears.  Normal hearing was supported by 
otacoustic emission data and auditory potentials.  

VA examination of the ears was performed in August 1994.  
Examination revealed that the ear canals were clear.  The 
tympanic membranes were intact, although the left one was 
somewhat injected.  They both moved well to illumination,  
There was no evidence of any middle ear or inner ear disease.  
The examiner stated that, because of the veteran's previous 
history of mental problems, and inasmuch as he could find no 
clinical or audiological problems, the veteran might have a 
psychogenic hearing problem.

A VA mental status evaluation was performed in August 1994.  
The diagnoses were organic mood disorder with paranoid 
features, and pain killer dependence (Demerol, Soma and 
Anexsia).  

The RO denied service connection for an ear disorder and a 
psychiatric disorder in an August 1994 rating decision.  The 
veteran appealed that determination.  

In October 1996 the Board remanded the claims for further 
development.  

A VA mental status evaluation was performed in May 1997.  The 
examiner wrote that the veteran had suffered a severe head 
injury and spine injury in 1980.  Since then he had major 
difficulties with his memory with concentration and with word 
finding.  It was obvious that the veteran was unable to work 
because of his memory deficit.  The final diagnoses were 
anxiety disorder on Axis I and severe head injury secondary 
to motor vehicle accident in 1980 on Axis III.  

In May 1997 an audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
30
LEFT
15
15
15
25
20

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 in the left ear.  The 
veteran did not report tinnitus.

A VA mental status examination conducted in September 1998 
resulted in Axis I diagnoses of organic mood disorder 
secondary to severe motor vehicle accident in 1981; major 
depression, onset 1981; and organic brain syndrome with 
memory impairment, slowed cognition and cognitive changes 
since 1981; mixed personality disorder with schizoid and 
passive dependent features, ongoing by history, was the Axis 
II diagnosis.  After reviewing the service medical records, 
the examiner concluded that the initial admitting diagnosis 
in service of schizophrenia was not proven and there was an 
appropriate change of diagnosis to a personality disorder, 
best described at that time as a schizoid personality 
disorder.  The examiner noted that despite the fact that the 
veteran initially denied that he had that condition, later 
during his interview of the veteran, the veteran implied that 
it might have been a possibility.  The examiner commented 
that things seemed to have gone fairly well for the veteran 
after his discharge from service in 1970 until 1981 when he 
had a severe motor vehicle accident and sustained a severe 
brain injury that resulted an organic brain syndrome, an 
organic mood disorder, and a major depression in reaction to 
the loss of his mental capacities as well as constant pain.  
The examiner concluded that the veteran still had a mixed 
personality disorder with schizoid and possibly other 
features including passive dependency by history, and that 
this was the best nomenclature for the diagnosis of the 
veteran's difficulties.

On a VA audiological evaluation conducted in September 1998, 
the veteran reported that he was a boatswain mate and exposed 
to the noise aboard ship.  He had occasional earaches, left 
more than right.  He was dizzy and had loss of balance at 
times.  He did not report any type of ringing or buzzing 
sound.  He hears as if he is in a tunnel and periodically he 
hears a bass drum sound.  He had heard it for years but it 
occurred more often now.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
25
20
25
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
diagnostic results noted that hearing was within normal 
limits for speech frequencies.  A very slight decreased was 
noted in the left ear only at 250 hertz, otherwise completely 
within normal limits.  Word recognition ability was good 
bilaterally.  The audiologist offer his opinion that the 
slight decrease in hearing was at least as likely as not 
related to the veteran's history of tympanic perforation.  It 
was noted that the veteran did not describe tinnitus such as 
ringing or buzzing and the periodic perceptions of hearing as 
in a tunnel or hearing a bare drum sound could be associated 
with middle ear abnormality.  However, testing did not reveal 
significant middle ear abnormality.  It was the opinion of 
this examiner that these perceptions/sounds were not 
specifically related to positive history of eardrum 
perforation.

A VA examination of the ears was performed in September 1998.  
The veteran stated he had a five year history of bilateral 
tinnitus.  His left ear was more affected than his right ear.  
He had difficulty describing the sound that he heard.  It 
sounded as if he were in a tunnel and the sound was somewhat 
low in tone.  It was not pulsative but came on 
intermittently.  It had occurred a few times and lasted for 
several days.  The veteran believed that he had otorrhea on 
the left side.  He denied noise exposure or a family history 
of ear disease.  He had difficulty explaining his symptoms, 
particularly the nature of his tinnitus.  Examination 
revealed a normal appearing auricle, a normal external canal, 
and a normal mastoid.  He did have evidence of old scarring 
on his tympanic membranes, bilaterally.  The veteran had no 
current active ear disease.  There was no infection of the 
middle or inner ear.  The audiogram showed only a mild 
hearing loss at 250 Hertz in the left ear.  The audiogram was 
otherwise normal.  The impression was that the veteran had 
tinnitus and a history of bilateral tympanic membrane 
perforations in 1969 that had healed.  He currently had no 
tympanic membrane perforations.  

An addendum to the examination report was written in December 
1998.  The VA physician who examined the veteran in September 
1998 wrote the following opinion:
It is my opinion that the slight hearing 
loss that the patient has demonstrated on 
his audiogram, specifically at the 250 
Hertz, loss in the left ear is as likely 
as not to have been related to his 
previous inservice injury.  However, I do 
not believe his nonspecific symptoms of 
tinnitus or dizziness are related to this 
problem.  The tinnitus appears to have 
started approximately five years ago.  
According to the patient's history, and 
it is unclear, due to the patient's 
inability to describe his symptoms 
clearly, the exact nature of his 
disturbance.  However, due to the delay 
in time of presentation of his tinnitus, 
it is unlikely to have occurred from his 
original injury, which was almost 30 
years ago.  


Analysis.  The initial determination to be made is whether or 
not the claims are well grounded.  The United States Court of 
Appeals for the Federal Circuit in Hensley v. West, No. 99-
7029 (Fed. Cir. 2000) emphasized that the threshold of 
plausibility for a claim to be well grounded was rather low.  
In this instance the Board finds that the veteran's claims 
for service connection are well grounded.  The veteran was 
treated in service for psychiatric symptoms and ear 
infection.  Audiological evaluation in service revealed 
elevated puretone thresholds.  The veteran has stated that he 
has had continuous symptoms of a psychiatric disorder, 
hearing loss and tinnitus since service.  For that reason the 
Board has proceeded to consider the veteran's claims on the 
merits.  

Acquired Psychiatric Disorder

The evidence includes records of hospitalization in service 
for psychiatric evaluation.  During service there was an 
initial diagnosis of schizophrenia which was changed to 
schizoid personality disorder after extensive observation and 
evaluation.  Current records do not include a diagnosis of 
schizophrenia.  The question presented by the evidence is 
whether or not any current acquired psychiatric disorder is 
related to the veteran's military service, including the 
psychiatric symptoms noted during service.

In order to answer this question the veteran was afforded a 
VA examination in March 1998.  The examiner interviewed the 
veteran and reviewed the claims folder.  In the VA 
psychiatrist's opinion the veteran's current psychiatric 
symptoms are unrelated to the symptoms he experienced in 
service and appear to be related to severe injuries in a 
motor vehicle accident that occurred some years after service 
separation.  The psychiatrist was requested to clarify the 
current diagnosis and characterized the veteran's current 
psychiatric symptoms as "organic."  The VA psychiatrist 
also noted that the veteran still had a personality disorder 
which had earlier been noted in service.  The regulations 
specifically state that service connection may not be granted 
for personality disorders.  38 C.F.R. § 3.303(c) (1999).

The Board has concluded that the preponderance of the 
evidence is against the claim for service connection for a 
acquired psychiatric disorder.  


Ear Disabilities

When the veteran was examined prior to service in March 1969, 
he reported a history of ear trouble, including "running 
ears."  The service medical records reveal that the veteran 
was seen in August 1969 for an ear infection with serous 
drainage.  Both otitis media and otitis externa were 
diagnosed.  The otitis externa was thought to be secondary to 
a ruptured attic cholesteatoma.

The veteran asserts that he has hearing loss and tinnitus as 
a result of the in-service ear problems.  Recent examinations 
have revealed that the veteran has scarring of the ear drums 
and some hearing loss, but no perforation of either ear drum.  
Examiners have suggested that the veteran's hearing loss is 
due to his history of tympanic perforation, but that any 
tinnitus is not.  

VA regulations provide that hearing loss disability is 
defined either based on elevated puretone thresholds or word 
recognition scores.  The audiological evaluations conducted 
since service separation do not included auditory thresholds 
of 40 decibels or greater or three thresholds of 26 decibels 
or greater.  38 C.F.R. § 3.385.  They do include speech 
recognition scores of less than 94 percent.  In July 1994 the 
veteran's speech recognition scores were 66 and 64.  The VA 
audiologist described the veteran's responses as 
"inappropriate to word recognition testing."  Normal 
hearing was supported by otacoustic emission data and 
auditory potentials.  The VA examiner in August 1994 wrote 
that he felt the veteran had a "questionable psychogenic 
hearing problem."  

On VA audiological evaluation in May 1997 the veteran again 
demonstrated speech recognition scores below 94.  A 
subsequent VA evaluation in September 1998 revealed speech 
recognition ability of 96 percent in the right ear and 100 
percent in the left ear.  The VA examiner stated that the 
veteran's hearing was within normal limits except at 250 
Hertz.  

The Board has placed great weigh on the opinion of the VA 
examiner that the word recognition scores were based on 
inappropriate responses.  As the examiner pointed out, 
otacoustic and emission data and auditory potentials 
supported normal hearing.  The most recent VA examination in 
September 1998 demonstrates that the veteran does have normal 
speech recognition.  Accordingly, hearing loss disability is 
not currently shown.  The preponderance of the evidence is 
against the veteran's claim for service connection for 
hearing loss.  

The Board notes tinnitus is a disability that can not be 
demonstrated on examination.  It must be diagnosed based on 
the subjective report of the patient.  In this case the 
veteran has inconsistently reported the onset date, frequency 
and nature of his claimed tinnitus.  The service medical 
records do not include any notations of ringing in the ears.  
In July 1994 the veteran reported first having tinnitus in 
1969.  It was bilateral, constant and high pitched.  The VA 
examiner in August 1994 stated that he felt the veteran's 
hearing problems were questionable and psychogenic.

In May 1997 the veteran did not report tinnitus on his VA 
audiological evaluation.  In September 1998 the veteran did 
not report any ringing or a buzzing sound.  He described 
hearing as if he were in a tunnel and periodically hearing a 
bass drum sound.  He had heard it for years.  The audiologist 
wrote that the veteran did not describe tinnitus.  The sounds 
he described were not related to his history of eardrum 
perforation but rather were associated with middle ear 
abnormality.  Testing did not reveal significant middle ear 
abnormality.

In September 1998 the veteran stated that he had a five year 
history of bilateral tinnitus.  He described his tinnitus as 
not pulsative.  It occurred a few times and lasted several 
days.  In an addendum to the VA September 1998 examination, 
the VA examiner stated that he did not believe that the 
nonspecific symptoms of tinnitus were related to any ear 
problems that the veteran experienced during his military 
service 30 years ago.

The Board has concluded that the lack of evidence of ringing 
ears in service, combined with the inconsistent reports, and 
the opinions of the VA examiners that the claimed tinnitus is 
unrelated to any in-service injury, places the preponderance 
of the evidence against the veteran's claim for service 
connection for tinnitus.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

Service connection for an ear disability, to include hearing 
loss and tinnitus, is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

